Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Dan Hu, REG. NO. 40,025 on 10/09/2021.
 1.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to:
	access a model generated from training data comprising an aggregation of parameter values for a plurality of host systems, the parameter values representing different characteristics of input/output (I/O) operations, wherein the aggregation of parameter values comprises an aggregate of sizes of I/O operations of the plurality of host systems, and an aggregate of counts of I/O operations of the sizes of the plurality of host systems;
	input, to the model, parameter values representing characteristics of I/O operations in a first host system of the plurality of host systems, and an aggregated parameter value representing a characteristic of I/O operations of a requester in the first host system; 
predict, by the model responsive to the input of the parameter values representing the characteristics of I/O operations in the first host system and the aggregated parameter value representing the characteristic of I/O operations of the requester in the first host system, an operational metric representing usage or performance of a shared resource due to the requester in the first host system, the shared resource being outside of the plurality of host systems; and
perform a resource management action based on the predicted operational metric. 



3.	(Original) The non-transitory machine-readable storage medium of claim 1, wherein the requester is selected from among a virtual machine in the first host system, a storage volume in the first host system, or a program in the first host system.

4.	(Currently Amended) The non-transitory machine-readable storage medium of claim 1, wherein the shared resource comprises a resource within a storage system, a port of [[a]] the storage system, or a communication path between the storage system and the first host system.

5.	(Original) The non-transitory machine-readable storage medium of claim 4, wherein the resource within the storage system is selected from among a processing resource, a memory resource, or a communication resource.

6.	(Currently Amended) The non-transitory machine-readable storage medium of claim 1, wherein a respective collection of buckets representing I/O operations of different characteristics is associated with each corresponding host system of the plurality of host systems, and the model is generated further based on an aggregation of the collections of buckets representing I/O operations associated with the corresponding host systems.

7.	(Cancelled)

8.	(Cancelled)

9.	(Previously Presented) The non-transitory machine-readable storage medium of claim 1, wherein the aggregated parameter value representing the characteristic of I/O operations of the requester in the first host system is based on a mathematical aggregate of different parameter values representing the characteristic of I/O operations of the requester in the first host system.

10.	(Previously Presented) The non-transitory machine-readable storage medium of claim 9, wherein the aggregated parameter value for the requester comprises an aggregate of different sizes of I/O operations of the requester.

11.	(Original) The non-transitory machine-readable storage medium of claim 1, wherein the requester is a first requester, and the plurality of host systems comprise a second requester, and wherein the instructions upon execution cause the system to:
	generate a visualization based on operational metrics representing usage or performance of the shared resource due to the first and second requesters, the operational metrics computed using the model.

12.	(Original) The non-transitory machine-readable storage medium of claim 11, wherein the visualization includes visual indicators having respective characteristics based on the operational metrics for the first and second requesters.
 13.	(Original) The non-transitory machine-readable storage medium of claim 1, wherein the shared resource is within a storage system, and the operational metric represents the usage or performance of the shared resource due to I/O operations at a first port of the storage system for the requester, and wherein the instructions upon execution cause the system to:
	using the model, predict an operational metric representing the usage or performance of the shared resource due to I/O operations at a second port of the storage system for the requester; and
	aggregate the operational metric due to the I/O operations at the first port, and the operational metric due to the I/O operations at the second port, to produce an aggregated operational metric that represents an overall usage or performance of the shared resource due to the requester.
14.	(Currently Amended) A system comprising:
	a processor; and
	a non-transitory storage medium storing instructions executable on the processor to:
		train a model using an aggregation of parameter values for a plurality of host systems, the parameter values representing different characteristics of input/output (I/O) operations, wherein the aggregation of parameter values comprises an aggregate of sizes of I/O operations of the plurality of host systems, and an aggregate of counts of I/O operations of the sizes of the plurality of host systems,
input, to the trained model, parameter values representing characteristics of I/O operations in a first host system of the plurality of host systems, and an aggregated parameter value representing a characteristic of I/O operations of a requester in the first host system, the aggregated parameter value representing the characteristic of I/O operations of the requester in the first host system being based on a mathematical aggregate of different parameter values representing the characteristic of I/O operations of the requester in the first host system, [[and]]
responsive to the inputting of the parameter values representing the characteristics of I/O operations in the first host system and the aggregated parameter value representing the characteristic of I/O operations of the requester, output, by the trained model, an operational metric representing usage or performance of a shared resource due to the requester, the shared resource being outside of the plurality of host systems, and
perform a resource management action based on the operational metric. 
15.	(Currently Amended) The system of claim 14, wherein a respective collection of buckets representing I/O operations of different characteristics is associated with each corresponding host system of the plurality of host systems, and the instructions are executable on the processor to train the model further based on an aggregation of the collections of buckets representing I/O operations associated with the corresponding host systems. 
16.	(Original) The system of claim 14, wherein the requester is a first requester, and the plurality of host systems comprise a second requester, and wherein the instructions are executable on the processor to:
	generate a visualization based on operational metrics representing usage or performance of the shared resource due to the first and second requesters, the operational metrics output by the trained model.
 17.	(Original) The system of claim 16, wherein the shared resource is a first shared resource, and wherein the instructions are executable on the processor to:
	generate a further visualization based on operational metrics, output by the trained model, representing usage or performance of a second shared resource due to the first and second requesters.
18.	(Currently Amended) A method performed by a system comprising a hardware processor, comprising:
accessing a model generated from training data comprising an aggregation of parameter values for a plurality of host systems, the parameter values representing different characteristics of input/output (I/O) operations, wherein the aggregation of parameter values comprises an aggregate of sizes of I/O operations of the plurality of host systems, and an aggregate of counts of I/O operations of the sizes of the plurality of host systems;
inputting, to the model, parameter values representing characteristics of I/O operations in a first host system of the plurality of host systems, and an aggregated parameter value representing a characteristic of I/O operations of a requester in the first host system; 
predicting, by the model responsive to the input of the parameter values representing the characteristics of I/O operations in the first host system and the aggregated parameter value representing the characteristic of I/O operations of the requester in the first host system, an operational metric representing usage or performance of a shared resource due to the requester in the first host system, the shared resource being outside of the plurality of host systems; and
performing a resource management action based on the predicted operational metric.


19.	(Currently Amended) The method of claim 18, wherein the requester is one of a plurality of requesters in the first host system, and the aggregation of parameter values is based on parameter values from each of the plurality of requesters in the first host system
20.	(Currently Amended) The method of claim 18, wherein the requester is a first requester, and the plurality of host systems comprise a second requester, and wherein the method further comprises:
	generating a visualization based on operational metrics representing usage or performance of the shared resource due to the first and second requesters, the operational metrics computed using the model



B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 14, 18, the prior art as taught by  Kraft (US 20120239376) in view of Metsch (US 20190324799 Al) do not teach the parameter values representing different characteristics of input/output (I/O) operations, wherein the aggregation of parameter values comprises an aggregate of sizes of I/O operations of the plurality of host systems, and an aggregate of counts of I/O operations of the sizes of the plurality of host systems; input, to the model, parameter values representing characteristics of I/O operations in a first host system of the plurality of host systems, and an aggregated parameter value representing a characteristic of I/O operations of a requester in the first host system; predict, by the model responsive to the input of the parameter values representing the characteristics of I/O operations in the first host system and the aggregated parameter value representing the characteristic of I/O operations of the requester in the first host system, an operational metric representing usage or performance of a shared resource due to the requester in the first host system, the shared resource being outside of the plurality of host systems; and perform a resource management action based on the predicted operational metrics as recited in the independent claims 1, 14, 18. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 14, 18. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194